Pratt, J.
The precise questiomraised in this proceeding was recently decided by this genera] term. The parties, the subject-matter, the condition of *351the property, and the other properties in comparison with which the relators claim the assessment is unequal, are the same, except that the adjudication related tó the tax of 1886, and this proceeding relates to 1887. Such former adjudication is conclusive of this case. When an assessment has been once fixed by a higher tribunal, that must be the guide of the inferior tribunal until a changed condition of affairs shall require, different action. In disregard of our former decision, the assessors have assessed the same property at the same amount that they did for 1886. Under such circumstances, we think they were properly charged with costs. Order affirmed, with costs.